UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: May 31 Date of reporting period: July 1, 2010 - June 30, 2011 PROXY VOTING RECORDS Caritas All-Cap Growth Fund CARITAS CAPITAL, LLC 2 ENERSYS Ticker:ENS Cusip:29275Y102 Meeting Type:Annual Meeting Date:07/22/2010 Record Date:06/01/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Approval of the 2010 Eq. Incentive Plan For For Mgmt 3 Ratify Independent Accounting Firm For For Mgmt CIRRUS LOGIC INC. Ticker:CRUS Cusip:172755100 Meeting Type:Annual Meeting Date:07/23/2010 Record Date:05/26/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All, with Exception of Robert H. Smith Mgmt 2 Ratify Independent Accounting Firm For For Mgmt BRIGGS & STRATTON CORP. Ticker:BGG Cusip:109043109 Meeting Type:Annual Meeting Date:10/20/2010 Record Date:08/23/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt CARITAS CAPITAL, LLC 2 BHP BILLITON LIMITED Ticker:BHP Cusip:088606108 Meeting Type:Annual Meeting Date:11/16/2010 Record Date:09/17/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Financial statements and reports For For Mgmt 2-8 Election of Directors For All For All Mgmt 9 Reappointment of auditor For For Mgmt 10 Gen. authority to issue shares of BHP Plc For For Mgmt 11 Issuing shares in BHP Billiton Plc for cash For For Mgmt 12 Repurchase of shares in BHP Billiton Plc For For Mgmt 13 Approval of the Remuneration Report For For Mgmt 14 Amendments of the Long Term Incentive For For Mgmt 15 Approval of Grants to the Exec Director For For Mgmt 16-17 Amendments to the Constitution of BHP Limited and the Articles of Association of BHP Billiton Plc For For Mgmt MOTOROLA INC Ticker:MOT Cusip:620076109 Meeting Type:Annual Meeting Date:11/29/2010 Record Date:10/08/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Authority to effect a Reverse Stock Split For For Mgmt 2 Approval of the Corresponding Amendment MOT Restated Cert. of Incorporation For For Mgmt DRESS BARN, INC., THE Ticker:DBRN Cusip:261570105 Meeting Type:Annual Meeting Date:12/17/2010 Record Date:10/08/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 The Reorganization Proposal For For Mgmt 2 Election of Directors For All For All Mgmt 3 Approval of the Amendment and Restatement of the Company’s 2001 Stock Incentive Plan, as Amended For For Mgmt 4 Ratify Independent Accounting Firm For For Mgmt STANLEY BLACK & DECKER, INC. Ticker:SWK Cusip:854502101 Meeting Type:Annual Meeting Date:04/19/2011 Record Date:02/25/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratification of Auditors For For Mgmt 3 Advisory Vote on Exec. Compensation For For Mgmt 4 Advisory Vote on the Freq. of the Advisory Vote on the Compensation of the Named Executive 3 Years 3 Years Mgmt C. R. BARD, INC. Ticker:BCR Cusip:067383109 Meeting Type:Annual Meeting Date:04/20/2011 Record Date:02/28/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Advisory Vote on Compensation… For For Mgmt 4 Advisory Vote on Freq. of votes… 1 Year 1 Year Mgmt 5 Sustainability Reporting Against Against Shareholder 6 Annual Election of Directors Against For Shareholder CARITAS CAPITAL, LLC 2 METLIFE, INC. Ticker:MET Cusip:59156R108 Meeting Type:Annual Meeting Date:04/26/2011 Record Date:03/1/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Amend Certificate of Incorporation For For Mgmt 3 Ratify Independent Accounting Firm For For Mgmt 4 Advisory Vote to Approve Comp… For For Mgmt 5 Advisory Vote on Frequency… 1 Year 1 Year Mgmt ARCH COAL INC. Ticker:ACI Cusip:039380100 Meeting Type:Annual Meeting Date:04/28/2011 Record Date:02/28/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on Exec. Compensation For For Mgmt 4 Vote on Frequency of the Vote 1 Year 1 Year Mgmt AGRIUM INC. Ticker:AGU Cusip:008916108 Meeting Type:Annual Meeting Date:05/10/2011 Record Date:03/22/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt CARITAS CAPITAL, LLC 2 CHICAGO BRIDGE & IRON COMPANY N.V. Ticker:CBI Cusip:167250109 Meeting Type:Annual Meeting Date:05/04/2011 Record Date:03/30/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1A Election of Gary L. Neale For For Mgmt 1B Election of Charles Jennett For For Mgmt 2A Election of Larry McVay For For Mgmt 2B Election of Marsha C. Williams For For Mgmt 3 Vote on Executive Compensation For For Mgmt 4 Vote on Frequency of the Vote 3 Years 3 Years Mgmt 5 Adoption of Annual Accounts for 2010 For For Mgmt 6 Discharge of Sold Member…. For For Mgmt 7 Discharge of Members… For For Mgmt 8 …Repurchase Up to 10% For For Mgmt 9 Independent Accounting Firm For For Mgmt 10 Extension of Authority…. For For Mgmt DRESSER-RAND GROUP, INC. Ticker:DRC Cusip:261608103 Meeting Type:Annual Meeting Date:05/10/2011 Record Date:03/16/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on the Executive Compensation For For Mgmt 4 Vote on the Frequency of the Vote 1 Year 1 Year Mgmt CARITAS CAPITAL, LLC 2 ALEXION PHARMACEUTICALS, INC. Ticker:ALXN Cusip:015351109 Meeting Type:Annual Meeting Date:05/11/2011 Record Date:03/17/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Amend Alexion’s Cert. of Incorp. For For Mgmt 3 Ratify Independent Accounting Firm For For Mgmt 4 Vote on Executive Compensation For For Mgmt 5 Vote on the Frequency of the Vote 1 Year 1 Year Mgmt FORD MOTOR COMPANY Ticker:F Cusip:345370860 Meeting Type:Annual Meeting Date:05/12/2011 Record Date:03/16/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 “Say on Pay” Vote For For Mgmt 4 Frequency “Say on Pay” Votes 1 Year 1 Year Mgmt 5 Disclosure of Political Contributions Against Against Shareholder 6 Recapitalization Plan Against For Shareholder 7 Calling of Special Meetings Against Against Shareholder WABASH NATIONAL CORPORATION Ticker:WNC Cusip:929566107 Meeting Type:Annual Meeting Date:05/19/2011 Record Date:04/07/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Approval of the 2011 Omnibus Plan For For Mgmt 3 Vote on Executive Compensation For For Mgmt 4 Frequency of the Comp. Vote 1 Year 1Year Mgmt 5 Ratify Independent Accounting Firm For For Mgmt CARITAS CAPITAL, LLC 2 QUESTCOR PHARMACEUTICALS, INC. Ticker:QCOR Cusip:74835Y101 Meeting Type:Annual Meeting Date:05/19/2011 Record Date:03/29/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Vote on Exec. Compensation For For Mgmt 3 Frequency “Say on Pay” Votes ABSTAIN 3 Years Mgmt 4 2006 Equity Incentive Award For For Mgmt 5 2003 ESOP For For Mgmt 6 Ratify Independent Accounting Firm For For Mgmt QUALITY DISTRIBUTION INCORPORATED Ticker:QLTY Cusip:74756M102 Meeting Type:Annual Meeting Date:05/24/2011 Record Date:04/07/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For, with exception M. Ali Rashid and Thomas M. White Mgmt 2 Ratify Independent Accounting Firm For For Mgmt VERISIGN, INC. Ticker:VRSN Cusip:92343E102 Meeting Type:Annual Meeting Date:05/26/2011 Record Date:03/30/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Vote on Exec. Compensation For For Mgmt 3 Frequency on Exec. Comp. Votes 1 Year 1 Year Mgmt 4 2006 Equity Incentive Award For For Mgmt 5 Ratify Independent Accounting Firm For For Mgmt CARITAS CAPITAL, LLC 2 HERTZ GLOBAL HOLDINGS, INC. Ticker:HTZ Cusip:42805T105 Meeting Type:Annual Meeting Date:05/26/2011 Record Date:04/01/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Vote on Exec. Compensation For For Mgmt 3 Frequency of Exec. Comp. 3 Years 3 Years Mgmt 4 Ratify Independent Accounting Firm For For Mgmt CATALYST HEALTH SOLUTIONS, INC. Ticker:CHSI Cusip:14888B103 Meeting Type:Annual Meeting Date:06/01/2011 Record Date:04/04/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on Exec. Compensation For For Mgmt 4 Frequency of Exec. Comp. 1 Year 1 Year Mgmt CAVIUM NETWORKS, INC Ticker:CAVM Cusip:14965A101 Meeting Type:Annual Meeting Date:06/03/2011 Record Date:04/08/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on Exec. Compensation For For Mgmt 4 Frequency of Exec. Comp. 1 Year 1 Year Mgmt CARITAS CAPITAL, LLC 2 KRISPY KREME DOUGHNUTS INCORPATED Ticker:KKD Cusip:501014104 Meeting Type:Annual Meeting Date:06/14/2011 Record Date:04/15/2011 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Vote on Exec. Compensation For For Mgmt 3 Frequency of Exec. Comp. 1 Year 1 Year Mgmt 4 Ratify Independent Accounting Firm For For Mgmt FMX Growth Allocation Fund Fund Description: Claymore/MAC Global Solar Energy ETF (Guggenheim) Ticker: TAN Security ID: 18383M621 Meeting Type: Special Meeting Date: 9/23/2010 Record Date: 8/27/2010 Proposal: Mgt. Rec.: Vote Cast: Sponsor: Elect Roman Friedrich III For Did not vote Directors Elect Rober B Karn III For Did not vote Directors N/A N/A N/A N/A N/A N/A N/A N/A 2 N/A 3 N/A 4 N/A FMX Growth Allocation Fund Fund Description: Highmark 100% US Treasury MNY MKT Ticker: HMTXX Security ID: Meeting Type: Special Meeting Date: 10/8/2010 Record Date: 7/26/2010 Proposal: Mgt. Rec.: Vote Cast: Sponsor: Elect David E Benkert For Did Not Vote Directors Elect Thomas L Braje For Did Not Vote Directors Elect Evelyn S Dilsaver For Did Not Vote Directors Elect David A Goldfarb For Did Not Vote Directors Elect Earle A Malm II For Did Not Vote Directors Elect Michael L Noel For Did Not Vote Directors Elect Mindy M Posoff For Did Not Vote Directors Elect Robert M Whitler For Did Not Vote Directors N/A N/A 2 Approval of an amendment to permit liquidations of each series of the trust with approval of the board of trustees, but without obtaining shareholder approval For Did Not Vote Directors 3 Approval to continue to give specific authorization to Highmark Capital Management to delegate any or all of its responsibilities under the investment advisory agreement For Did Not Vote Directors 4 Approval to authorize to Highmark Capital Management to enter into and materially amend sub-advisory agreements with sub-advisers without shareholder approval For Did Not Vote Directors FMX Growth Allocation Fund Fund Description: FAIF Mid Cap Growth Opport's FD-CL Y Ticker: FISGX Security ID: Meeting Type: Special Meeting Date: 12/17/2010 Record Date: 10/25/2010 Proposal: Mgt. Rec.: Vote Cast: Sponsor: Elect Robert P Bremner For Did Not Vote Directors Elect Jack B Evans For Did Not Vote Directors Elect William C Hunter For Did Not Vote Directors Elect David J Kundert For Did Not Vote Directors Elect William J Schneider For Did Not Vote Directors Elect Judith M Stockdale For Did Not Vote Directors Elect Carole E Stone For Did Not Vote Directors Elect Virginia L Stringer For Did Not Vote Directors Elect Terence J Toth For Did Not Vote Directors Elect John P Amboian For Did Not Vote Directors 2 Approval of management and an investment sub-advisory agreement between Nuveen Asset Management and Nuveen Asset Management, LLC. For Did Not Vote Directors 3 N/A 4 N/A FMX Growth Allocation Fund Fund Description: Columbia Select Small Cap Fund-Z Ticker: UMLCX Security ID: 19765Y589 Meeting Type: Special Meeting Date: 2/15/2011 Record Date: 12/17/2010 Proposal: Mgt. Rec.: Vote Cast: Sponsor: N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A 2 Approval of services agreement with Columbia Management Investment Advisers, LLC. For Did Not Vote Directors 3 N/A 4 N/A FMX Growth Allocation Fund Fund Description: Columbia Select Large Cap Growth Fund - Z Ticker: UMLGX Security ID: 19765Y688 Meeting Type: Special Meeting Date: 2/15/2011 Record Date: 12/17/2010 Proposal: Mgt. Rec.: Vote Cast: Sponsor: N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A 2 Approval of services agreement with Columbia Management Investment Advisers, LLC. For Did Not Vote Directors 3 N/A 4 N/A FMX Growth Allocation Fund Fund Description: Invesco Small-Mid Special Value FD CL Y Ticker: JBJDX Security ID: 00142F329 Meeting Type: Special Meeting Date: 4/14/2011 Record Date: 1/14/2011 Proposal: Mgt. Rec.: Vote Cast: Sponsor: N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A 2 Agreeement and plan of reorganization between each "Target Fund" & Invesco Van Kampen Small Cap Value Fund (Acquiring Fund) For VOTED FOR Directors 3 N/A 4 N/A FMX Total Return Fund Fund Description: Highmark 100% US Treasury MNY MKT Ticker: HMTXX Security ID: Meeting Type: Special Meeting Date: 10/8/2010 Record Date: 7/26/2010 Proposal: Mgt. Rec.: Vote Cast: Sponsor: Elect David E Benkert For Did Not Vote Directors Elect Thomas L Braje For Did Not Vote Directors Elect Evelyn S Dilsaver For Did Not Vote Directors Elect David A Goldfarb For Did Not Vote Directors Elect Earle A Malm II For Did Not Vote Directors Elect Michael L Noel For Did Not Vote Directors Elect Mindy M Posoff For Did Not Vote Directors Elect Robert M Whitler For Did Not Vote Directors N/A 2.A Approval of an amendment to permit liquidations of each series of the trust with approval of the board of trustees, but without obtaining shareholder approval For Did Not Vote Directors 2.B N/A 3 Approval to continue to give specific authorization to Highmark Capital Management to delegate any or all of its responsibilities under the investment advisory agreement For Did Not Vote Directors 4 Approval to authorize to Highmark Capital Management to enter into and materially amend sub-advisory agreements with sub-advisers without shareholder approval For Did Not Vote Directors 5 N/A 6 N/A FMX Total Return Fund Fund Description: AB High Income Fund CL ADV Ticker: AGDYX Security ID: 01859M408 Meeting Type: Annual Meeting Date: 11/5/2010; *received separte proxy, moved meeting to 12/16/10 Record Date: 9/9/2010 Proposal: Mgt. Rec.: Vote Cast: Sponsor: Elect John H Dobkin For Did Not Vote Directors Elect Michael J Downey For Did Not Vote Directors Elect William H Foulk Jr For Did Not Vote Directors Elect James Guzy For Did Not Vote Directors Elect Nancy P Jacklin For Did Not Vote Directors Elect Robert M Keith For Did Not Vote Directors Elect Garry L Moody For Did Not Vote Directors Elect M.C. Turner Jr For Did Not Vote Directors Elect Earl D Weiner For Did Not Vote Directors 2.A Amendment to conform fee measurement periods For Did Not Vote Directors 2.B Amendment to reimburse administrative expenses For Did Not Vote Directors 3 Amendment of the declarations of the trusts for certain of the funds For Did Not Vote Directors 4 Amendment and restatement of charters for funds that are organized as a Maryland Corporation For Did Not Vote Directors 5 Amendment of Fund's fundamental policies regarding commoditites For Did Not Vote Directors 6 Reclassification of certain Fund's fundamental policies regarding investment objectives a non-fundamental For Did Not Vote Directors Presidio Multi-Strategy Fund CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 18-Nov-2010 ISIN US17275R1023 Agenda 933332265 - Management City Holding Recon Date 20-Sep-2010 Country United States Vote Deadline Date 17-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 1M Election of Directors (Majority Voting) Management For For 02 Approve Compensation Discussion and Analysis Report Management For For 03 Ratify Appointment of Independent Auditors Management For For 04 S/H Proposal - Environmental Shareholder Against For 05 S/H Proposal - Human Rights Related Shareholder Against For 06 S/H Proposal - Human Rights Related Shareholder Against For Roumell Opportunistic Value Fund DSP Group, Inc. Ticker:DSPG Security: 23332B106 Meeting Date: 05/16/2011 Meeting Type: Annual Record Date: 03/18/2011 # Proposal Mgt. Rec. Vote Cast Sponsor Elect Director Yair Seroussi For No Vote Management Elect Director Yair Shamir For No Vote Management 2 Increase number of shares authorized under 1993 Employee Purchase Plan For No Vote Management 3 Increase number of shares authorized under 1993 Director Plan For No Vote Management 4 Ratify Auditors For No Vote Management 5 Proposal to approve compensation for executive officers For No Vote Management 6 Frequency of votes on Executive Compensation 3 yr No Vote Management Roumell Opportunistic Value Fund Sierra Wireless Inc. Ticker:SWIR Security: 826516106 Meeting Date: 05/17/2011 Meeting Type: Annual Record Date: 04/01/2011 # Proposal Mgt. Rec. Vote Cast Sponsor Elect Director Jason W. Cohenour For No Vote Management Elect Director Gregory D. Aasen For No Vote Management Elect Director Robin A. Abrams For No Vote Management Elect Director Paul G. Cataford For No Vote Management Elect Director Charles E. Levine For No Vote Management Elect Director Jane Rowe For No Vote Management Elect Director David B. Sutcliffe For No Vote Management Elect Director Kent P. Thexton For No Vote Management 2 Ratify Auditors For No Vote Management 3 Authorizing Continuation, Amendment and Restatement of 1997 stock option plan For No Vote Management 4 Authorizing Adoption of 2011 Treasury Based Restricted Share Unit Plan For No Vote Management Roumell Opportunistic Value Fund Merck & Co., Inc. Ticker:MRK Security: 58933Y105 Meeting Date: 05/24/2011 Meeting Type: Annual Record Date: 03/25/2011 # Proposal Mgt. Rec. Vote Cast Sponsor Elect Director Leslie A. Brun For No Vote Management Elect Director Thomas R. Cech For No Vote Management Elect Director Richard T. Clark For No Vote Management Elect Director Kenneth C. Frazier For No Vote Management Elect Director Thomas H. Glocer For No Vote Management Elect Director Steven F. Goldstone For No Vote Management Elect Director William B. Harrison, Jr. For No Vote Management Elect Director Harry R.c Jacobson For No Vote Management Elect Director William N. Kelley For No Vote Management Elect Director C. Robert Kidder For No Vote Management Elect Director Rochelle B. Lazarus For No Vote Management Elect Director Carlos E. Represas For No Vote Management Elect Director Patricia F. Russo For No Vote Management Elect Director Thomas E. Shenk For No Vote Management Elect Director Anne M. Tatlock For No Vote Management Elect Director Craig B. Thompson For No Vote Management Elect Director Wendell P. Weeks For No Vote Management Elect Director Peter C. Wendell For No Vote Management 2 Ratify Auditors For No Vote Management 3 Executive Compensation For No Vote Management 4 Frequency of votes on Executive Compensation 3 yr No Vote Management Roumell Opportunistic Value Fund Skechers USA Inc. Ticker:SKX Security: 830566105 Meeting Date: 05/25/2011 Meeting Type: Annual Record Date: 03/31/2011 # Proposal Mgt. Rec. Vote Cast Sponsor Elect Director Geyer Kosinski For No Vote Management Elect Director Richard Rappaport For No Vote Management Elect Director Richard Siskind For No Vote Management 2 Compensation of Named Executive Officers For No Vote Management 3 Frequency of votes on Executive Compensation 3 yr No Vote Management 4 2006 Annual Incentive Compensation Plan For No Vote Management Roumell Opportunistic Value Fund QAD Inc. A Ticker:QADA Security: 74727D306 Meeting Date: 06/07/2011 Meeting Type: Annual Record Date: 04/18/2011 # Proposal Mgt. Rec. Vote Cast Sponsor Elect Director Karl F. Lopker For No Vote Management Elect Director Pamela M. Lopker For No Vote Management Elect Director Scott J. Adelson For No Vote Management Elect Director Thomas J. O'Malia For No Vote Management Elect Director Lee D. Roberts For No Vote Management Elect Director Peter R. Van Cuylenburg For No Vote Management The Sector Rotation Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Robert G. Fontana Date: August 25, 2011 Robert G. Fontana President, Treasurer, Principal Executive Officer and Principal Financial Officer, Caritas All-Cap Growth Fund By: (Signature and Title) /s/ Dale J. Murphey Date: August 30, 2011 Dale J. Murphey President and Principal Executive Officer, FMX Growth Allocation Fund and the FMX Total Return Fund By: (Signature and Title) /s/ Matthew R. Lee Date: August 25, 2011 Matthew R. Lee President, Treasurer, Principal Executive Officer and Principal Financial Officer, Presidio Multi-Strategy Fund By: (Signature and Title) /s/ James C. Roumell Date: August 26, 2011 James C. Roumell President, Principal Executive Officer Roumell Opportunistic Value Fund By: (Signature and Title) /s/ Mark A. Grimaldi Date: August 30, 2011 Mark A. Grimaldi President, Treasurer, Principal Executive Officer and Principal Financial Officer The Sector Rotation Fund
